Citation Nr: 1727934	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  07-38 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA compensation benefits in the calculated amount of $9,663.87.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to January 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's request for a waiver of recovery of an overpayment of compensation benefits in the calculated amount of $9,663.87.  

The Veteran was scheduled for a hearing before the Committee in June 2007, but she cancelled her request in a written submission that same month.  A hearing was later held before the undersigned Veterans Law Judge at the RO in May 2010.  A transcript of the hearing is of record.

The Board remanded the case for further development in August 2010 and April 2016.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In response to the April 2016 remand development, the Veteran indicated that she was unable to reconstruct her past finances.  She did not provide any additional financial information, with the exception of a recent bankruptcy filing.  See June 2016 and December 2016 written statements.  The Board notes that a January 2017 financial status report was later added to the claims after the November 2016 supplemental statement of the case (SSOC) in connection with a separate waiver of overpayment issue without a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  On review, this record shows that the Veteran's financial status for the purposes of this appeal has stayed the same as in documents already reviewed by the AOJ, or possibly improved relatively, and the Board's decision in this case would be the same without consideration of this information.  Thus, the additional evidence does not materially alter the outcome of the case.  As such, the Board finds that remand for initial AOJ review of this evidence in relation to the current overpayment issue is not necessary, and there is no prejudice to the Veteran in proceeding with adjudication of the case.  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).


FINDINGS OF FACT

1.  There is no indication of fraud, misrepresentation of a material fact, or bad faith on the part of the Veteran in the creation of the $9,663.87 VA compensation indebtedness.

2.  Although VA was largely at fault in the creation of the $9,663.87 overpayment, the Veteran bore some fault by failing to provide VA with information necessary to correct the error.  The record does not demonstrate that repayment of the debt would deprive the Veteran of the basic necessities of life or that recovery of the debt would defeat the purpose for which the benefits were intended.  The Veteran would be unjustly enriched by VA's failure to recover this debt, and there is no showing of detrimental reliance on the part of the Veteran.


CONCLUSION OF LAW

Recovery of the overpayment of VA compensation benefits in the calculated amount of $9,663.87 does not violate the principles of equity and good conscience. 38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.963(a), 1.965 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's notification and assistance duties are not applicable in this case, given the nature of the issue on appeal.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (holding that the duties specified in the VCAA are not applicable to requests for a waiver of overpayment).  Rather, the statute pertaining to waiver claims contains its own notice provisions and requires that a payee be notified of his or her right to apply for a waiver and a description of the procedures for submitting the application.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.911 (2016).  A review of the record indicates that VA has fully complied with these notice requirements, and the Veteran has not alleged otherwise.


Law and Analysis

Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963(a), 1.965(b).

In other words, any indication that a claimant committed fraud, misrepresentation of a material fact, or bad faith in connection with his or her receipt of VA benefits precludes the Board from granting a waiver of recovery of the overpayment.  This parallels the "clean hands" doctrine familiar in equity cases; only if a claimant is free from all taint of fraud in connection with his claim for benefits may waiver on account of equity and good conscience be considered.  See Farless v. Derwinski, 2 Vet. App. 555 (1992).  In this case, the Committee determined that the Veteran did not exhibit fraud, misrepresentation, or bad faith in the creation of this overpayment, and the Board will not disturb that finding.

Regarding the nature of the creation of the overpayment, the Committee found that an overpayment was created for the time period from August 1, 2002, through July 31, 2006, because the Veteran received a dependency allowance for her son (S.E.G.) at the same time that he received Chapter 35 Dependents' Educational Assistance (DEA) benefits.  See 38 U.S.C.A. § 3562; 38 C.F.R. §§ 3.667(f), 3.707, 21.3023.

In a May 1990 rating decision, the RO granted the Veteran's claims for service connection for bipolar disorder (now characterized as posttraumatic stress disorder (PTSD) with bipolar disorder) and bilateral pes planus, and she was awarded compensation at the 20 percent rate effective from January 17, 1990.  In an April 2000 rating decision, the RO granted an increased evaluation for the psychiatric disability.  The Veteran was awarded compensation at the 70 percent rate effective from June 17, 1999, which entitled her to an additional allowance for each of her eligible dependents.  See 38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  In a June 2000 letter, the RO notified the Veteran that her compensation included an additional amount for her dependents, including her son, effective from July 1, 1999.  The birth certificate of record shows that he was born on March [REDACTED], 1984.

In January 2002, the Veteran submitted a completed VA Form 21-674c (Request for Approval of School Attendance) indicating that her son had begun attending college on a full-time basis in August 2001.  In a February 2002 letter, the RO contacted the Veteran for additional information to act on that submission; however, the record shows that the Veteran's son remained a dependent on her compensation award at that time.  The application was subsequently approved, and in several letters thereafter, the RO informed the Veteran that it would continue the dependency allowance for her son based on his school attendance.  See May 2002, June 2003, and May 2004 notification letters.  The letters also advised the Veteran that she was required to notify VA if there was any change in the status of her dependents. 

In a March 2002 rating decision, the RO granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) effective from November 23, 1999.  The RO further determined that basic eligibility for Chapter 35 DEA benefits was established effective from that same date because the Veteran had a total service-connected disability that was permanent in nature.  In the corresponding letter, the RO notified the Veteran of its decision and indicated that she continued to be paid an additional amount for her dependent son.  The RO further notified the Veteran that her dependents were eligible for Chapter 35 DEA benefits, noting that VA pamphlet 22-73-3 (Summary of Education Benefits) explaining the program was enclosed.  The Board notes that VA pamphlet 22-73-3 includes an explanation that both a dependency allowance and Chapter 35 DEA benefits could not be paid and that any dependency allowance would be terminated when DEA benefits were elected.

In an April 2002 written statement, the Veteran asked the RO whether her younger son would be eligible to receive Chapter 35 DEA benefits if she passed away before he was 18 years old and in college, as her doctor had given her one to two years to live.  In a response the following month, the RO explained that he would be entitled to these benefits if she was alive or had passed away and that she could contact the RO if she had any further questions or needed assistance.  The Veteran's representative was copied on the RO's response.

In May 2002, the Veteran's son (S.E.G.) filed an application for Chapter 35 DEA benefits, indicating that his educational plan was to attend college for a four-year program with an enrollment date of August 2001.  He checked the box on the application indicating that he had received the Summary of Educational Benefits informational pamphlet.  The Veteran also signed the application.  The record establishes that the Veteran's son was awarded the Chapter 35 DEA benefits during the relevant time period as to the overpayment.  See May 2006 printouts (payments effective from August 2002); May 2013 email correspondence (date of last payment for this son in 2007); enrollment certification in May 2016 education folder documents.

In May 2004, the Veteran submitted an updated VA Form 21-8960 (Certification of School Attendance or Termination) indicating that her son was still in school and now expected to graduate in December 2006.  In April 2006, the Veteran submitted another updated VA Form 21-8960, indicating that her son now expected to graduate in May 2007.

In a May 2006 letter, the RO notified the Veteran that it had received information that her son had been in receipt of Chapter 35 education benefits since August 20, 2002.  The RO explained that the law prohibited the payment of both a dependency allowance and Chapter 35 benefits.  Therefore, the RO proposed to retroactively remove the Veteran's son from her compensation award (i.e., retroactively terminate the dependency allowance payable for her son) effective from August 20, 2002.  The RO advised the Veteran that her payments would continue at the present rate for 60 days so that she could submit evidence to show why the proposed reduction should not take effect and that she could minimize any potential overpayment by asking that her payments be reduced immediately while her case was being reviewed.  The RO indicated that, if she waited more than 60 days to submit additional evidence, the proposed adjustment would go into effect, and her benefits would continue at that rate while the evidence was considered.

In a July 2006 written statement, the Veteran indicated that she wanted to appeal the overpayment decision.  In a written response that same month, the RO notified the Veteran that her son had been removed from her compensation award effective August 20, 2002, due to his election of Chapter 35 DEA benefits as of that date.  The RO advised the Veteran that the retroactive removal had resulted in an overpayment, which was subject to repayment, and that she would be notified shortly of the amount of the overpayment.  In an August 2006 letter, VA's Debt Management Center notified the Veteran that the amount of her debt was $9,663.87.

The Veteran initially requested a waiver of overpayment on the basis of financial hardship.  See August 2006 and June 2007 written statements; May 2007 notice of disagreement.  Thereafter, she also reported that no one had ever told her that she could not receive a dependency allowance for her son while he was receiving Chapter 35 DEA benefits.  She also reported that she could not have been aware that an overpayment was being created, inasmuch as she had been extremely ill and that her cognitive processes had been impaired during that time, until her health began improving in 2007.  See November 2007 substantive appeal; May 2010 Bd. Hrg. Tr. at 3-5.

The record indicates that VA has already recouped the overpayment at issue in this case.  See November 2007 substantive appeal (Veteran requesting that VA determine that amount repaid sufficient to stop taking money from monthly check); September 2013 printout (showing deduction amount of $215) and September 2013 SSOC (noting overpayment fully recouped around December 2009).  Nevertheless, the Board will consider the entire overpayment amount.  See Franklin v. Brown, 5 Vet. App. 190, 193 (1993) and 38 C.F.R. § 1.967(a) (any portion of an indebtedness resulting from participation in benefits programs administered by VA which has been recovered by the Government from the debtor may be considered for waiver).

Given this factual background, the next issue to be addressed is whether a collection of the debt from the Veteran would be contrary to the principles of equity and good conscience.  The applicable regulation provides that the standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  In making such a determination, consideration will be given to six elements, including the degree of fault of the debtor; a balancing of fault between the debtor and VA; whether recovery of the overpayment would cause undue financial hardship to the debtor, or result in unjust enrichment; whether repayment of the debt would defeat the purpose for which it was intended; and whether reliance on VA benefits resulted in the debtor relinquishing a valuable right or incurring a legal obligation.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

In considering these factors, the Board initially finds that the fault in the creation of the overpayment at issue lies primarily with VA, although the Veteran does bear a measure of fault.  38 C.F.R. § 1.965(a)(1).  Although VA erroneously paid the Veteran a dependency allowance for her son during a period when he was in receipt of Chapter 35 DEA benefits, the Veteran's continued acceptance of these erroneous payments contributed to the debt at issue here.

The Board has considered the Veteran's contention that no one told her that she could not receive a dependency allowance for her son while he was receiving Chapter 35 DEA benefits; however, the record, as discussed above, shows that the Veteran was provided that information from VA with the March 2002 rating decision notification letter.  In addition, the Veteran's son acknowledged that he received the VA pamphlet in his Chapter 35 DEA benefits application, which the Veteran also signed.  In addition, the Veteran contacted the RO in April 2002 to ask a question about her younger son's future eligibility for the same benefit.  The RO responded and provided her a telephone number for her to contact them with any questions, and her representative (who has represented her for many years) was also copied on that correspondence.

The Board has also considered the Veteran's contention that she could not have been aware that an overpayment was being created because of her increased health problems and impaired cognitive processes that did not begin to improve until 2007.  

The record shows that the Veteran had a baseline ability to process these types of written materials.  See, e.g., VA treatment records from March 2000 (Veteran was noted to typically read high-level texts on physics and philosophy) and August 2001 (Veteran had obtained a bachelor and master's degree); October 2001 VA examination report (finding intelligence above average on cognitive examination; able to handle financial benefits in her own best interests).  The record also shows that the Veteran had various health problems that affected her during the relevant time period leading up to and during the creation of the overpayment.  See, e.g., VA treatment records from September 2001 (Veteran reported feeling that she "gets stupid" and could not concentrate or keep a train of thought); May 2002 (Veteran reporting being largely confined to her bed for three weeks because of a lupus flare-up).  Indeed, she is service-connected for PTSD with bipolar disorder and resulting functional impairment, and she is in receipt of TDIU based on this disability.  However, the contemporaneous record also shows that the Veteran's mental condition was not impaired such that she could not be aware that an overpayment was being created.

In this regard, an August 2001 VA treatment record shows that the Veteran reported that her household finances were stressed due to her last employment in software technology in 1999.  She also reported that she was in the process of starting her own technology company when the market crashed and that she secured over $225,000 worth of debt.  She acknowledged that money had been a lifelong problem for her and that she became tremendously stressed when paying bills.

A March 2002 VA treatment record from shortly before completion and submission of the Chapter 35 DEA application shows that the Veteran was doing fairly well overall, but there were two to three days every two to three weeks that kept her from getting out of bed.  She arrived at the appointment with a computer-typed page listing her new symptoms since her last visit and was able to communicate with her treatment provider about her current symptoms.  The assessment was connective tissue disease.  A corresponding medication renewal note shows that the Veteran was able to participate in the management of her medications.  A May 2002 VA treatment record also shows that the Veteran reported being largely confined to her bed due to a lupus flare-up, but that she continued to be able to report her symptoms and manage her own medications.  A June 2002 VA treatment record shows that the Veteran reported that she spent a great deal of time in bed during the day and that she no longer felt able to assist with housework; however, she also reported having plans to open a medical supply company, having a business account with Sammons-Preston, and that she was considering starting a support group for people with pulmonary hypertension.  A November 2002 VA treatment record shows that she reported joining a Buddhist temple, and her stress level was the best it had been in years.  A December 2002 VA treatment record shows that her judgment and insight were good and that her thought process was logical and directed.

A May 2003 VA neurology consultation shows that the Veteran reported that she had occasional difficulty understanding words that she had read and that when she was tired, especially at the end of the day, she noticed that she had problems such as thinking of words.  However, a neurological examination at that time was normal, including no difficulty reading or understanding sentences, and it was noted that neuroimaging in December 2002 and January 2003 was normal.
In October 2003, the Veteran had further testing after her report of additional symptoms several months prior for mental/cognitive decline over the past couple of years, including simple tasks such as managing her bank account.  See VA treatment records from August 2003 (Veteran reported that husband double-checked her) and October 2003.  The neuropsychological assessment results were entirely within the normal range for all higher cortical functions tested with one exception - rather consistent difficulties in visual attention, with overall performance far lower than her general abilities; visual attention was noted to be very vulnerable to the effects of lupus.

An August 2005 VA neurology treatment record shows that the Veteran reported being much better overall since about one year prior.  VA treatment records from November 2005, December 2005, June 2006, and August 2006 show that the Veteran reported that she was writing a book about coping with medical illnesses based on her own account and had a guidebook with her about how to put together a successful book proposal.  In the August 2006 VA treatment record, she reported that she continued to work on her two books and had completed a draft of one of them.

In an April 2006 VA employment questionnaire, the Veteran indicated that she was in training to become a personal coach and that she expected to be earning an income by April 2007.  The record reflects that the Veteran also had other written correspondence with VA during this time period.  See, e.g. May 2003 and July 2006 written submissions.  In addition, the record does not reflect that the Veteran has been found to be not competent to handle disbursement of VA funds at any time, nor has such a finding been requested or proposed. 

The Board has considered the Veteran's contentions to the effect that she did not continue to accept the erroneous payments intentionally, and the Board finds those statements to be credible.  See November 2007 substantive appeal.  Nonetheless, based on the foregoing, the Board finds that she was competent and had a responsibility to monitor the amount of benefits she was receiving.  Because she did not do so, her actions, or failure to act, contributed to the debt.
The second element concerns balancing of faults, which requires weighing the fault of the debtor against the fault of VA.  38 C.F.R. § 1.965(a)(2).  In this case, the Board finds that VA bears a substantial responsibility for paying a dependency allowance to the Veteran for her son during the same period in which it paid her son Chapter 35 DEA benefits.  The Veteran, however, also bears some fault for continuing to accept the erroneous payments.  Even if she did not actually know she was receiving benefits to which she was not entitled, she had the responsibility to monitor her payments in order to discover the error.  Thus, the Board finds that VA bears substantial fault, but the Veteran's actions, or her failure to act, contributed to the debt.

The next element to be considered regards "undue hardship," described as "[w]hether collection would deprive debtor or family of basic necessities."  38 C.F.R. § 1.965(a)(3).  The Veteran indicated that she could pay a maximum of $50 monthly towards her debt to VA.  See March 2007 Financial Status Report.

In support of her request for a waiver, the Veteran submitted a March 2007 Financial Status Report on which she listed a total monthly net income of $7,214 based on her disability payments and her husband's net take home pay (as verified by the accompanying paystub).  She reported a total of $7,249 in monthly expenses, itemized as follows: $1,085 for mortgage; $400 for food; $250 for utilities and heat; $360 for life, automobile, and home insurance; $1,500 for general living expenses; $527 for cable, security, pest control, and cell phones; $200 for new medical bills (for her husband's February 2007 heart surgery); and $2,927 for payments on monthly installment debts for personal installment loans, with monthly installment debts later listed as a home equity loan, a payment for a heating pump, an automobile loan, a line of credit, and two personal loans.  The Veteran indicated that she had been previously adjudicated bankrupt and that her debt was discharged in 1996.  She indicated that she and her husband were in severe debt and that she had incurred debt to pay for professional training.  See also November 2007 substantive appeal (Veteran indicating that borrowed money from family to repay husband's medical debt).

The Veteran also reported that she had the following assets: cash in the bank ($100 on average); $4,000 in stocks and other bonds; $245,000 for real estate; and 1991, 1998, and 2005 model year automobiles, with no values listed.

During the Board hearing, the Veteran testified that repayment of the debt would cause a hardship on her and her family, as their expenses were about the same as their income.  She further testified that the family incurred a significant amount of debt when she stopped working and they had to borrow money before she started receiving VA benefits.  See Bd. Hrg. Tr. at 8-9.

In the August 2010 remand, the Board instructed the AOJ to request that the Veteran provide an updated Financial Status Report, as well as documentation from Blue Cross/Blue Shield showing the charges covered and not covered for her husband's heart surgery, as it was unclear how much of those expenses were covered by insurance.  The RO first requested this information in the September 2013 SSOC.  In so doing, the RO indicated that the Veteran should complete and return the attached Financial Status Report to "reconstruct [her] 2008 through 2010 income and expense reports."

Thereafter, the RO contacted the Veteran, pursuant to her written request, and reviewed the narrative of the SSOC with her and suggested types of evidence she could submit in support of her claim.  The Veteran indicated that her current financial status was worse than before because her husband had died in June 2013, and she had been struggling to pay off their debts.  See October 2013 written statement; December 2013 report of general information; January 2014 SSOC response.

In April 2016, the Board remanded the case to provide the Veteran another opportunity to submit updated financial information.  In a May 2016 letter, the RO again requested updated financial information from the Veteran, including any documentation showing the charges covered and not covered by Blue Cross/Blue Shield.  Thereafter, the Veteran indicated that she was unable to reconstruct her past finances in connection with this appeal and that she was filing for bankruptcy.  See June 2016 and December 2016 written statements.  The December 2016 submission contained an October 2016 court bankruptcy document detailing various assets, including her house, automobile, household furniture, appliances, and 100 percent ownership in two companies.  The filing showed that the Veteran proposed paying $95 each month for 60 months to the trustee ($5,700), as well as a $5,335 attorney fee to be paid through the plan.

In support of her request for a waiver of overpayment in a more recent matter, the Veteran submitted a January 2017 Financial Status Report on which she listed a total monthly net income of $6,400 based on her VA and Social Security Administration disability payments and an unspecified pension.  She reported a total of $5,550 in monthly expenses, itemized as follows: $2,100 for mortgage; $300 for food; $200 for utilities and heat; $2,500 for living expenses, including a security system, life insurance, personal loans, landscaping, pest control, trash removal, veterinary care, gym membership, cable, cell phone, and automobile payment, insurance, gas, and maintenance; and $450 for payments on monthly installment debts, with monthly installment debts later listed as an automobile payment, two mortgages, four personal loans, and legal fees.  The Veteran indicated that she had another bankruptcy adjudication that would not be discharged until July 2021.  She indicated that she was working with two mortgage companies to refinance her home loan to incorporate the past due amounts.

The Veteran also reported that she had the following assets: $250 cash in the bank; $60 cash on hand; $20 in stocks and other bonds; $228,000 for real estate; and a 2014 model year automobile valued at $12,000.

Based on the information provided, the Board finds undue hardship has not been established.  In this regard, it appears that the Veteran already repaid the debt at issue in $215 increments as a monthly deduction from her VA benefits payment.  Moreover, the Veteran's reported monthly expenses in the March 2007 financial status report include items beyond what would reasonably be deemed essentials, such as $527 monthly for cable, security, pest control, and cell phones.  At that time, she indicated that could pay up to $50 monthly toward the debt based on her family financial status at that time.  The Veteran's monthly expenses at that time also include significant amounts for payments on personal loans and an automobile payment, which appears to be for one of three automobiles.  The Veteran further indicated that she had incurred debt to pay for professional training.  See also April 2006 VA employment questionnaire (Veteran training to be a personal coach).  The RO requested that the Veteran provide an updated Financial Status Report, as well as documentation from Blue Cross/Blue Shield showing the charges covered and not covered for her husband's heart surgery, but she did not provide that information.  Given the nature of these payments, the Board must find that the Veteran's indebtedness to the Government should be afforded the same attention she provides her other creditors.  In other words, once essential living expenses have been met, the Veteran is expected to give a VA debt the same regard as that given to any other financial obligation.

The January 2017 financial status report similarly shows reported monthly expenses beyond what would be reasonably deemed essentials, such as the majority of the items listed in the $2,500 monthly expenses, including landscaping, pest control, a gym membership, cable, and a cell phone.  In addition, this report shows that the Veteran's net monthly income minus all expenses is $850.  Indeed, the record reflects that the Veteran began working again in 2009 and that she has been the Chief Executive Officer (CEO) of her own company.  See, e.g. VA treatment records from January 2009, September 2012, March 2013, February 2014, and May 2016.  Again, the Board finds that the Veteran's essential living expenses have continuously been met based on the information of record.  She was provided multiple opportunities to provide additional financial information and chose not to do so.  In most recently remanding the case, the Board specifically informed the Veteran that she may wish to contact her representative for assistance in obtaining information in support of her claim.  See March 2016 written appellate brief (specifically requesting remand of the case for development regarding financial information).

The next element to be considered is whether recovery of the overpayment at issue would defeat the purpose for which the benefits were intended.  38 C.F.R. § 1.965(a)(4).  In this case, the dependency allowance paid to the Veteran was intended to assist her with expenses for the education of a child over the age of 18 attending school.  That same purpose is met by the payment of Chapter 35 educational assistance benefits (which provides a larger benefit).  Because the DEA benefit payments have been paid, the purpose of the additional dependency allowance has been met, even though the overpayment appears to have been recovered.  Thus, the fourth requirement provides no basis for waiving recovery of the overpayment.

The fifth element involves unjust enrichment - the concept that failure to make restitution would result in unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5).  In this case, for the reasons explained above, the Veteran received a VA dependency allowance to which she was not legally entitled.  The failure of the Government to insist on its right to repayment of this debt would result in the Veteran's unjust enrichment at the expense of the taxpayer.

The final element to be considered is whether reliance on VA benefits resulted in the Veteran relinquishing a valuable right or incurring a legal obligation.  38 C.F.R. § 1.965(a)(6).  The Veteran has not claimed that she relinquished any right or incurred any legal obligation in reliance on receipt of the dependency allowance at issue here, nor is there any evidence that she did so.

After carefully weighing all relevant factors set forth above, and considering the benefit of the doubt doctrine set forth in 38 U.S.C.A. § 5107, the Board finds that recovery of the VA compensation indebtedness in the calculated amount of $9,663.87 does not violate the principles of equity and good conscience.  As discussed above, the Board finds that significant fault in the creation of this debt lies with VA, but that financial hardship has not been established based on the information provided by the Veteran.  Moreover, recovery of the debt at issue would not defeat the purpose for which the benefits were intended; the Veteran would be unjustly enriched by VA's failure to recover this debt; and there is no showing of detrimental reliance on the part of the Veteran.  Under such circumstances, the request for waiver is denied.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963.


ORDER

Entitlement to waiver of recovery of an overpayment of VA compensation benefits in the calculated amount of $9,663.87 is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


